            Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 1 of 9




 1

 2

 3

 4

 5
                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 6                           IN AND FOR THE COUNTY OF KING
 7
     BRANDON RADCLIFFE,
 8
                                                          1zroll
 9                                     Plaintiff,
                                                          COMPLAINT FOR DAMAGES FOR
                                                          WRONGFUL TERMINATION AND
10          V.
                                                          VIOLATION OF THE WASHINGTON
                                                          LAW AGAINST DISCRIMINATION
11   C. R. LAURENCE CO., INC.,
12
                                       Defendant.
13

14
     The Plaintiff Brandon Radcliffe alleges:
15
                                    I. JURISDICTION AND VENUE
16
            1.1     This Court.has subject matter jurisdiction over this cause of action under RCW
17
     2.08.010.
18
            1.2     The Plaintiff, Brandon Radcliffe ("Mr. Radcliffe" or "Plaintiff'), is a resident of
19
     Maple Valley, King County, Washington, and worked for the Defendant, in Kent, King County,
20
     Washington.
21
            1.3     The Defendant, C.R. Laurence Co., Inc. (the "Defendant"), is a California
22
     corporation with a principal place of business in Los Angeles, California.
23
            1.4     The wrongful acts alleged by Mr. Radcliffe occurred in whole or in part in Kent,
24
     King County, Washington.
25
            1.5     The Court has jurisdiction over this action pursuant to RCW 49.60.030.
26



      COMPLAINT FOR DAMAGES FOR WRONGFUL                             EMERY I REDDY, PLLC
      TERMINATION AND VIOLATION OF THE                              600 Stewart Street, Suite 1100
      WASHINGTON LAW AGAINST DISCRIMINATION                              Seattle, WA 98101
      -I                                                     PHONE: (206) 442-9106 • FAX: (206) 441-9711
              Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 2 of 9




 1            1.6    Venue is proper in this Court because the acts alleged herein took place in King
 2   County, Washington, and the Defendant transacts business in King County, Washington.
 3           II. STATEMENT OF FACTS APPLICABLE TO ALL CLAIMS AND CAUSES OF
                                          ACTION
 4

 5            2.1    The Plaintiff incorporates by reference and re-alleges paragraphs 1.1 — 1.6 as if
 6   fully set forth herein.
 7            2.2    In approximately October 2018, the Defendant hired Mr. Radcliffe as a
 8
     Warehouse Lead in Kent, Washington.
 9
              2.3    In approximately December 2019, the Defendant moved Mr. Radcliffe to the
10
     position of Office Administrative Assistant.
11
              2.4    Mr. Radcliffe performed the job of Office Administrative Assistant well, and at
12
     all times satisfactorily; however, in approximately late February 2020, he requested that he be
13
     placed back into the Warehouse Lead position.
14
              2.5    On or about February 29, 2020, pursuant to RCW 43.06.220, Washington State
15
     Governor Jay Inslee issued Proclamation 20-05, which proclaimed a State of Emergency for all
16
     counties throughout Washington State as a result of the coronavirus disease 2019 ("COVID-
17
     19").
18
              2.6    In approximately March 2020, the Defendant moved Mr. Radcliffe back to the
19
     position as Warehouse Lead.
20
              2.7    Immediately after Mr. Radcliffe returned to the position of Warehouse Lead, the
21
     COVID-19 pandemic worsened, particularly in the Greater Seattle area.
22
              2.8    Mr. Radcliffe has a disability pertaining to his heart.
23                   The condition was diagnosed as hypertrophic cardiomyopathy, a serious and
              2.9
24
     chronic heart condition which requires a pacemaker.
25
              2.10   The Defendant had notice of Mr. Radcliffe's disability.
26



     COMPLAINT FOR DAMAGES FOR WRONGFUL                               EMERY I REDDY, PLLC
     TERMINATION AND VIOLATION OF THE                                600 Stewart Street, Suite 1100
     WASHINGTON LAW AGAINST DISCRIMINATION                                Seattle, WA 98101
     -2                                                       PHONE: (206) 442-9106 • FAX: (206) 441-9711
              Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 3 of 9




 1            2.11       On or about March 18, 2020, Mr. Radcliffe's cardiologist informed him that,
 2     because of his disability, if he was to contract COVID-19, he was at high risk for serious illness,
 3     complications, and possibly death.
 4            2.12    The Center for Disease Control stated that individuals with hypertrophic
 5     cardiomyopathy that contract COVID-19 are at high risk for serious illness, complications, and
 6     possibly death.
 7            2.13       On or about March 18, 2020, because of his disability, Mr. Radcliffe's
 8     cardiologist restricted Mr. Radcliffe from physically being in the work environment.
 9            2.14       Mr. Radcliffe informed the Defendant that he was restricted from physically
10     being in the work environment and provided it with a note from his cardiologist.
11            2.15       Shortly after Mr. Radcliffe's last day on the Defendant's premises in Kent,
12     Washington, the facility experienced a COVID-19 outbreak.
13            2.16    Initially, the Defendant placed Mr. Radcliffe on unpaid leave under the Family
14     and Medical Leave Act ("FMLA").
15            2.17    Mr. Radcliffe did not need to be placed on unpaid leave, as he was able to work
16     without restrictions remotely.
17            2.18    The Defendant could have placed Mr. Radcliffe back into the position of Office
18     Administrative Assistant, which would have allowed him to work remotely.
19            2.19       On or about April 13, 2020, pursuant to RCW 43.06.220, Governor Inslee issued
20     Proclamation 20-46, which prevented all employers from failing to provide accommodation to
21     high-risk workers, as defined by the Centers for Disease Control and Prevention, that protects
22 I   them from risk of exposure to the COVID-19 disease on the job.
23            2.20    Proclamation 20-46 prohibited:
24 '                            1. Employers are prohibited from failing to utilize all available options for
25                              alternative work assignments to protect high-risk employees, if requested,
26 '                            from exposure to the COVID-19 disease, including but not limited to


        COMPLAINT FOR DAMAGES FOR WRONGFUL                               EMERY I REDDY, PLLC
        TERMINATION AND VIOLATION OF THE                                600 Stewart Street, Suite 1100
        WASHINGTON LAW AGAINST DISCRIMINATION                                Seattle, WA 98101
        -3                                                       PHONE: (206) 442-9106 • FAX: (206) 441-9711
            Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 4 of 9




 1                         telework, alternative or remote work locations, reassignment, and social
 2                         distancing measures;
 3                         2. Employers are prohibited from failing to permit any high-risk employee
 4                         in a situation where an alternative work arrangement is not feasible to use
 5                         any available employer granted accrued leave or unemployment insurance
 6                         in any sequence at the discretion of the employee;
 7                         3. In the event the employee's paid time off exhausts during the period of
 8                         leave, employers are prohibited from failing to fully maintain all
 9                         employer-related health insurance benefits until the employee is deemed
10                         eligible to return to work; and
11                         4. Employers are prohibited from taking adverse employment action
12                         against an employee for exercising their rights under this Proclamation
13                         that would result in loss of the employee's current employment position
14                         by permanent replacement.
15          2.21   On or about April 20, 2020, Mr. Radcliffe's cardiologist again submitted a note
16   to the Defendant which stated that he had a disability and that based on the recommendations
17   from Public Health, Seattle & King County, and the CDC, Mr. Radcliffe could not be in that
18   work environment.
19          2.22   On or about July 6, 2020, the Defendant notified Mr. Radcliffe that his protected
20   leave under the FMLA expired.
21          2.23   On or about July 29, 2020, Governor Inslee extended the protections of
22   Proclamation 20-46 through the duration of the state of the emergency.
23          2.24   In July 2020, Mr. Radcliffe requested an accommodation in the form of being
24   allowed to work remotely, via a telephone call to Maria Robinson in Human Resources.
25          2.25   Mr. Radcliffe would have been able to perform the duties of the Office
26   Administrative Assistant remotely.


      COMPLAINT FOR DAMAGES FOR WRONGFUL                             EMERY I REDDY, PLLC
      TERMINATION AND VIOLATION OF THE                              600 Stewart Street, Suite 1100
      WASHINGTON LAW AGAINST DISCRIMINATION                              Seattle, WA 98101
      -4                                                     PHONE: (206) 442-9106 • FAX: (206) 441-9711
             Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 5 of 9




 1           2.26     Instead of engaging in the interactive process with him, Ms. Robinson instructed
 2   Mr. Radcliffe to complete further leave paperwork.
 3           2.27     Mr. Radcliffe stressed to Ms. Robinson that he did not want to take unpaid leave;
 4   he wanted to be accommodated by being allowed to work remotely as the Office Administrative
 5   Assistant or other available remote positions.
 6           2.28     On or about September 21, 2020, Ms. Robinson notified Mr. Radcliffe that it was
 7   determined that his request for a continued leave of absence is considered a proactive step to
 8   self-quarantine in conjunction with the pandemic rather than a result of a medical condition.
 9           2.29     It stated that if he did not return to work on October 5, 2020, his employment
10   I would be terminated.
11           2.30     Mr. Radcliffe repeatedly attempted to discuss this matter with Ms. Robinson, as
12   it was related to a medical condition and his doctor had restricted him from the in-person work
13   environment because of his disability.
14           2.31     Ms. Robinson ignored Mr. Radcliffe's telephone calls.
15           2.32     On October 5, 2020, the Defendant terminated Mr. Radcliffe's employment and
16   ended his healthcare benefits.
17           2.33     As of October 5, 2020, Washington State was still in a state of emergency.
18           2.34     After the Defendant terminated him, Mr. Radcliffe asked that the termination be
19   rescinded and again requested that he be accommodated.
20           2.35     The Defendant ignored Mr. Radcliffe's request for an accommodation.
21             III.     SPECIFIC STATEMENT OF CLAIMS AND CAUSES OF ACTION
22          3.1       The Plaintiff incorporates by reference and re-alleges paragraphs 1.1 — 2.35 as if
23   fully set forth herein.
24       CLAIM FOR DISCRIMINATION UNDER THE WASHINGTON LAW AGAINST
                    DISCRIMINATION (DISPARATE TREATMENT)
25

26
            3.2       The Plaintiff is a member of a protected class because he has a disability.


      COMPLAINT FOR DAMAGES FOR WRONGFUL                              EMERY I REDDY, PLLC
      TERMINATION AND VIOLATION OF THE                               600 Stewart Street, Suite 1100
      WASHINGTON LAW AGAINST DISCRIMINATION                               Seattle, WA 98101
      -5                                                      PHONE: (206) 442-9106 • FAX: (206) 441-9711
                  Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 6 of 9




 1                3.3     The Plaintiff is qualified for the position he maintained with the Defendant or
 2      substantially equal work.
 3                3.4     The Plaintiff took an adverse employment action toward him in the form of
 4      termination.
 5
                  3.5     The Plaintiff was performing satisfactory work at the time of his need for an
 6
        accommodation.
 7
                  3.6     The Defendant replaced the Plaintiff with a person without a disability.
 8
                  3.7     The Defendant terminated the Plaintiff from employment because of the Plaintiff's
 9
        physical limitations in violation of the Washington Law Against Discrimination, RCW 49.60.180.
10
                               CLAIM FOR RETALIATION UNDER THE WLAD
11
                  3.8     The Defendant retaliated against the Plaintiff for having a disability and for
12 '
        requesting a reasonable accommodation.
13 II
                  3.9     The Plaintiff was engaged in the protected activity of requesting a workplace
14
        accommodation for his disability.
15
                  3.10    The Defendant took an adverse employment action when it failed to accommodate
16 ,
        the Plaintiff s physical limitation by failing to engage in the interactive process with him and by
17
        terminating him for having a disability.
18 '
                  3.11    The Plaintiff's disability and request for accommodation prompted the
19
        Defendant's actions, which were its failure to accommodate Plaintiff and subsequent termination
20
        of him.
21
                        CLAIM FOR FAILURE TO ACCOMMODATE UNDER THE WLAD
22
                  3.12    The Plaintiff was engaged in the protected activity of requesting a workplace
23

24
        accommodation for his disability.

25                3.13    The Defendant took an adverse employment action when it failed to

26      accommodate Plaintiffs physical limitation by failing to engage in the interactive process with

        him and by terminating him for having a disability.
         COMPLAINT FOR DAMAGES FOR WRONGFUL                              EMERY I REDDY, PLLC
         TERMINATION AND VIOLATION OF THE                               600 Stewart Street, Suite 1100
         WASHINGTON LAW AGAINST DISCRIMINATION                               Seattle, WA 98101
         -6                                                      PHONE: (206) 442-9106 • FAX: (206) 441-9711
              Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 7 of 9




 1            3.14     The Plaintiffls request for accommodation prompted the Defendant's wrongful
 2    action, which was its termination of the Plaintiff.
 3

 4        CLAIM FOR WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
 5
              3.1      Washington State's common law recognizes a tort claim for wrongful discharge
 6
      in violation of public policies.
 7
              3.2      Pursuant to RCW 43.06.220, Governor Inslee's Proclamation 20-46 created
 8
      public policy.
 9'
              3.3      In approximately March 2020, the Plaintiff requested an accommodation, as he
10
      was unable to be in the physical work environment because of his disability and the COVID-19
11
      pandemic.
12
              3.4      Instead of accommodating the Plaintiff, the Defendant placed the Plaintiff on
13
      unpaid leave and, ultimately, terminated him, in violation of Proclamation 20-46.
14
              3.5      Requesting an accommodation for his disability under Proclamation 20-46 was
15
      protected activity.
16
              3.6      The Plaintiff's disability and request for an accommodation was the reason that
17

18    the Defendant terminated the Plaintiff's employment.

19                                               IV.     DAMAGES

20            4.1      The Plaintiff incorporates by reference and re-alleges paragraphs 1.1 — 3.6 as if

21    fully set forth herein.

22            4.2      The Defendant's unlawful conduct with regard to its employment of Plaintiff has

23    caused Plaintiff the following damages:

24            4.2.1    Lost back pay, wages, and benefits in amounts to be established at trial.

25            4.2.2    Lost front pay, future wages, and benefits in amounts to be established at trial.

26            4.2.3 Attorney fees and costs.

              4.2.4    Emotional upset, stress, and anxiety in an amount to be established at trial.
       COMPLAINT FOR DAMAGES FOR WRONGFUL                              EMERY I REDDY, PLLC
       TERMINATION AND VIOLATION OF THE                               600 Stewart Street, Suite 1100
       WASHINGTON LAW AGAINST DISCRIMINATION                               Seattle, WA 98101
       -7                                                      PHONE: (206) 442-9106 • FAX: (206) 441-9711
                Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 8 of 9




 1              4.2.5   Out of pocket expenses, litigation costs, and attorney fees in amounts to be
 2     established at trial.
 3     Statutory and punitive damages.
 4                                        V.      REQUEST FOR RELIEF
 5              The Plaintiff, Brandon Radcliffe, requests that the court enter judgment against the
 6     Defendant as follows:
 7              1. Awarding the Plaintiff special damages for lost wages, benefits, and out of pocket
 8     expenses in amounts to be established at trial.
 9              2. Awarding the Plaintiff general damages for emotional distress in an amount to be
10     established at trial.
11              3. Awarding the Plaintiff reinstatement to his former position with the Defendants or in
12     lieu of reinstatement, awarding the Plaintiff future wage loss in an amount to be established at
13     trial.
14              4. Awarding the Plaintiff actual and reasonable attorney fees, litigation expenses, and
15     costs incurred in this action under RCW 49.60.030.
16              5. Injunctive relief as allowed under RCW 49.60;
17              6. Declaratory relief to the effect that the Defendants have violated the Plaintiff's
18 '   statutory rights;
19              7. Awarding the Plaintiff prejudgment interest on his lost wages award and economic
20     loss; and
21              8. Awarding the Plaintiff any additional or further relief which the court finds equitable,
22     appropriate or just.
23

24

25

26



        COMPLAINT FOR DAMAGES FOR WRONGFUL                             EMERY I REDDY, PLLC
        TERMINATION AND VIOLATION OF THE                              600 Stewart Street, Suite 1100
        WASHINGTON LAW AGAINST DISCRIMINATION                              Seattle, WA 98101
        -8                                                     PHONE: (206) 442-9106 • FAX: (206) 441-9711
          Case 2:21-cv-00970-TLF Document 1-2 Filed 07/20/21 Page 9 of 9




 1        DATED June 29, 2021
 2                                           EMERY I REDDY, PLLC
 3

 4

 5
                                             P,ATRICK B. REDrDY
 6                                           WSBA No. 3409
                                             AMANDA V.1ASTERS
 7
                                             WSBA No. 46342
 8
                                             Emery Reddy, PLLC
                                             600 Stewart St., Ste 1100
 9                                           Seattle, WA 98101
                                             Telephone: (206) 442-9106
10                                           Fax: (206) 441-9711
                                             Email: reddyp@emeryreddy.com
11                                           amanda@emeryreddy.com
                                             Attorneys for Plaintiff
12
                                             Brandon Radcliffe
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     COMPLAINT FOR DAMAGES FOR WRONGFUL               EMERY I REDDY, PLLC
     TERMINATION AND VIOLATION OF THE                600 Stewart Street, Suite 1100
     WASHINGTON LAW AGAINST DISCRIMINATION                Seattle, WA 98101
     -9                                       PHONE: (206) 442-9106 • FAX: (206) 441-9711
